DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 6/24/2021. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1 recites: “the charging current is generated based on a charging constant and an initial charging state…the charging constant is a positive number”. 
Claim 2 and similarly claims 3,9, and 14  recites: wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and a length of the period of time and negative one. 
Claim 4 recites: “a battery diagnosis module configured to diagnose the battery to determine the charging constant”.
Claim 10 recites: “wherein each of the initial charging state and the charging constant is a parameter of the battery.
However, nowhere in the specification does it described in such a way as to enable one skilled in the art to determine the charging constant or what comprises the charging constant and therefore does not enable one skilled in the art to generate the charging current based on the charging constant.
Specifically the specification recites the following:
[0037] k1 is a constant having a positive value, which can be characterized or otherwise obtained using experiment data. 
[0037] given measured data of CTNT as it varies with time after an explosion, the value of the constant k1 may be obtained by plotting a curve of log(CTNT) versus time, followed by applying linear regression to the curve.
[0041] k2 is a constant having a positive value, which can be characterized or otherwise obtained using experiment data in a way similar to how constant k1 is obtained for TNT. Different types or models of batteries may have different values of the constant k2. The constant k2 may be referred as a charging constant. Each of the charging constant k2… is a parameter of the battery.
 [0047]  and similarly [0059 recites unit may refer to a look-up table that stores values of the charging constant for various battery types and/or models In some embodiments, the charging device may diagnose the battery to determine the charging constant. The diagnosis may be performed by sending test signals to the battery via the positive and negative electrodes of the charging device.
[0065] Some experiments and simulations have been carried out in accordance with the disclosure hereinabove. FIG. 4 illustrates a first simulated curve based on TNT reaction mechanism, whereas FIG. 5 illustrates a second simulated curve showing how the internal resistance of a battery may vary over the rejuvenating process that is similar to how the TNT particle size changes over time. Both FIG. 4 and FIG. 5 are simulated using a homogeneous model, because it is assumed that each TNT particle is a sphere of the same radius, just like each battery has the same capacity and size. FIG. 4 shows time versus the reduction of TNT particle size, which may correspond to time versus the dissipation of TNT concentration, because the particle diameter is proportional to the concentration.
[0066] It is shown that TNT reaction rate (i.e., the slope in FIG. 4 and corresponding to the negative k) goes up as temperature rises, as the TNT reaction rate can be correlated with the constant k2, the value of which can be characterized by finding the asymptotic slope of a curve of FIG. 4
The above specification does not describe how K1 is determined using the curve of log(CTNT) vs time followed by applying linear regression to the curve, wherein CTNT is the concentration of TNT after an explosion. However, the specification does not describe how charging constant k2 is similarly determined in the same way (i.e. using curve of log(Ebat) vs time followed by applying linear regression to the curve, wherein Ebat is added electric charge after an explosion??)
The above specification does not describe how or enables a person of ordinary skill in the art to determine the charging constant via a lookup table, experimental data and/or by diagnosing the battery by sending test signals to the battery.
[0065]-[0066] of the specification describes how to determine the constant k2 by determining the slope of the TNT particle size reduction over time. [0041] of the specification also identifies k2 as the claimed charging constant. However the specification does not describe or enable one of ordinary skill in the art to determine the charging constant of a battery k2 by measuring the TNT particle size reduction of a high explosive over time.
The above specification describes how a constant is determined using the slope of the TNT particle size reduction over time. However, the specification does not show how or enable one of ordinary skill in the art to determine the charging constant of a battery in a similar way.
Also in regards to claim 2 and similarly claims 3,9, and 14  recites: wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and a length of the period of time and negative one.



Claim 3 also recites the following equation:

    PNG
    media_image1.png
    345
    610
    media_image1.png
    Greyscale

However, based on [0038] the above equation is also equivalent to equation 3:

    PNG
    media_image2.png
    134
    512
    media_image2.png
    Greyscale

Based on [0040] of the specification and claim 3, the equation in claim 3 is interpreted as a change in added electric charge over a given time is (dEbat/dt) equal to the added electric charge (Ebat) multiplied by -k2. Based in the definition of “Ebat” as claimed in claim 3 (i.e. added electric charge at any given time), a change in added electric charge over a given time is (dEbat/dt) is the same as  Ebat. Therefore the above equation suggests that -k2 is equivalent to 1/dt or the inverse of a change in time.
It is unclear how the inverse of the change in time is a negative number.
As such, the specification does not enable one of ordinary skill in the art to generate a charging current using the equation as claimed in claims 2,3, 9 and 14.

Claims 2-8, 10-13, and 15-20 is/are included in this rejection due to their dependence on claim 1,9, and 14.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 recites: “the charging current is generated based on a charging constant and an initial charging state… the initial charging state is the electric charge added to the battery at a beginning of the period of time.”
Claim language “ initial charging state” is interpreted as the state of the battery before electric charge is added to the battery. 
It is unclear if “initial charging state” is the state of the battery before or after charge is added?
Claim 1 also recites: “the charging constant is a positive number” which is unclear. However the specification shows that the charging constant (-k2) is a negative number).
Claim 2 and similarly claims 3,9, and 14  recites: wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and a length of the period of time and negative one. 
Claim 4 recites: “a battery diagnosis module configured to diagnose the battery to determine the charging constant”.
Claim 10 recites: “wherein each of the initial charging state and the charging constant is a parameter of the battery.
For the same reasons above, it is unclear how the charging constant (k2) is determined and how to generate the charging current based on the charging constant.
Also in regards to claim 2 and similarly claims 3,9, and 14  recites: wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and a length of the period of time and negative one. 
Based on the reasons set forth above, it is unclear how the inverse of the change in time is a negative number.
For the reasons set forth above, it is also unclear how to determine the charging constant and therefore is unclear how to generate the charging current based on the charging constant.
Claim 7 and similarly claims 12 recites “the charging current is an impact charging current”. It is unclear what is meant by “impact charging current”. Examiner will interpret as “fast/high charging current”
Claims 2-8, 10-13, and 15-20 is/are included in this rejection due to their dependence on claim 1,9, and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4, and 8 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Luo (US 20170366015). 
As to claim 1,  Luo discloses an apparatus for charging a battery (Fig. 14 “Apparatus of battery charging”), comprising: 
a positive electrode configured to connect to a positive terminal of the battery (Fig. 14 apparatus connected to battery positive side); 
a negative electrode configured to connect to a negative terminal of the battery(Fig. 14 apparatus connected to battery positive side); 
 and a charging current generator configured to generate a charging current that charges the battery via the positive electrode and the negative electrode for a period of time by adding electric charge to the battery ([0131] a controlling module 45, configured to charge the battery according to the current charging current), wherein: 
the charging current is generated based on a charging constant (Fig. 10 S101 lithium deposition potential threshold “ɳ”),  and an initial charging state ( Fig. 10 S101 state of charge), each of the charging constant and the initial charging state being a parameter of the battery (Fig. 4 A1011-A1022 lithium deposition potential threshold of the battery is determined by applying a test signal to the battery. Fig. 10 S101 where SOC of the battery is determined [0091]-[0093]), the charging constant is a positive number (“ɳ”), and the initial charging state is the electric charge added to the battery at a beginning of the period of time (interpreted as the state of charge prior to the added electric charge of the battery. Fig. 10 where state of charge of the battery is determined (S101) prior to charging the battery at S105).
As to claim 4,  Luo discloses the apparatus of claim 1, further comprising: a battery diagnosis module configured to diagnose the battery to determine the charging constant and the initial charging state ([0127] a detecting module 41, configured to obtain an anode open circuit voltage curve, an anode impedance curve, a lithium deposition potential threshold and a state of charge corresponding to a battery).
As to claim 8, Luo discloses the apparatus of claim 1, wherein charging current is an impact charging current (interpreted a “fast/high charging current”. See Abstract “rapid battery charging process” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20170366015) in view of Hsiao (US 20050068038).
As to claim 5, Luo discloses the apparatus of claim 4.
Luo does not disclose/teach a mode switch capable of toggling between a first position and a second position, wherein: the positive electrode and the negative electrode are coupled to the charging current generator in an event that the mode switch is toggled to the first position, and the positive electrode and the negative electrode are coupled to the battery diagnosis module in an event that the mode switch is toggled to the second position.
Hsiao  teaches a mode switch (303, Fig. 3) capable of toggling between a first position and a second position, wherein: the positive electrode and the negative electrode are coupled to the charging current generator in an event that the mode switch is toggled to the first position ( [0019] [0035] [0040] the switch 303 is used for determining the processing status or charging status of the electronic device 301. The switch is used for determining status of the testing device, such as testing mode or charging mode), and the positive electrode and the negative electrode are coupled to the battery diagnosis module in an event that the mode switch is toggled to the second position. ([0019] [0035] [0040])
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Luo to include a mode switch capable of toggling between a first position and a second position, wherein: the positive electrode and the negative electrode are coupled to the charging current generator in an event that the mode switch is toggled to the first position, and the positive electrode and the negative electrode are coupled to the battery diagnosis module in an event that the mode switch is toggled to the second position in order to use the same device for charging and testing/diagnosing the battery independently as desired by the user.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20170366015) in view of Hale (US 20210194264).
As to claim 7, Luo discloses the apparatus of claim 1.
Luo does not disclose/teach wherein the charging current is an impulse charging current.

Hale teaches wherein the charging current is an impulse charging current ([0023]).
It would have been obvious to a person of ordinary skill in the art to modify the charging current of Luo to be impulse charging current in order to reduce a time-averaged charging current when first charging a battery cell after a period of storage and/or during a fast charging regime in order to avoid voltage overshoot effects which might otherwise lead to early termination of charging of the battery cell ([0023] of Hale).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20170366015) in view of Melnikov (US 5646505).
As to claim 9, Luo discloses the apparatus of claim 1.
Luo does not disclose/teach wherein the charging current is a non-linear asymmetrical charging current.
Melnikov teaches wherein the charging current is a non-linear asymmetrical charging current (Col. 1 lines 14-21 “a battery charger apparatus capable of repeatedly charging dry cells… by asymmetrical current from an alternating current source”).
It would have been obvious to a person of ordinary skill in the art to modify the charging current of Luo to be non-linear asymmetrical charging current in order to restore the battery to its designated voltage and charge capacity level without heat degradation. (Col. 2 lines 63-67 of Melnikov).

Allowable Subject Matter

Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 112 first and second rejections indicated above.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 2,   Although the prior art discloses an apparatus for charging a battery, comprising: a positive electrode configured to connect to a positive terminal of the battery; a negative electrode configured to connect to a negative terminal of the battery; and a charging current generator configured to generate a charging current that charges the battery via the positive electrode and the negative electrode for a period of time by adding electric charge to the battery, wherein: the charging current is generated based on a charging constant and an initial charging state, each of the charging constant and the initial charging state being a parameter of the battery, the charging constant is a positive number, and the initial charging state is the electric charge added to the battery at a beginning of the period of time., the prior art of record does not disclose or teach the combination of:

  “wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and a length of the period of time and negative one.”

Regarding dependent claim 3,   Although the prior art discloses an apparatus for charging a battery, comprising: a positive electrode configured to connect to a positive terminal of the battery; a negative electrode configured to connect to a negative terminal of the battery; and a charging current generator configured to generate a charging current that charges the battery via the positive electrode and the negative electrode for a period of time by adding electric charge to the battery, wherein: the charging current is generated based on a charging constant and an initial charging state, each of the charging constant and the initial charging state being a parameter of the battery, the charging constant is a positive number, and the initial charging state is the electric charge added to the battery at a beginning of the period of time, the prior art of record does not disclose or teach the combination of:

  “wherein a condition of ln(Ebat/E0bat)=-k2t is maintained at any given time during the period of time, and wherein: t represents a length of time between the beginning of the period of time and the any given time, k2 represents the charging constant,  E0bat represents the initial charging state, and  Ebat represents the added electric charge at the any given time.”
Claims 9-20 would be allowable if rewritten to overcome the 112 first and second rejections indicated above.

The following is a statement of reasons for allowance:  

Regarding independent claim 9,   Although the prior art discloses a method of charging a battery, comprising: providing a charging device having a positive electrode and a negative electrode; connecting the charging device with the battery by coupling the positive electrode and the negative electrode to a positive terminal of the battery and a negative terminal of the battery respectively; determining an initial charging state; determining a charging constant, the prior art of record does not disclose or teach the combination of:
  	“providing a charging current to the battery for a period of time to add electric charge to the battery such that a condition of ln(Ebat/E0bat)=-k2t is maintained at any given time during the period of time, wherein: t represents a length of time between the beginning of the period of time and the any given time, k2 represents the charging constant,  E0bat represents the initial charging state, and  Ebat represents the added electric charge at the any given time.”

Regarding independent claim 14,   Although the prior art discloses a method of rejuvenating a battery, comprising: providing a charging device having a positive electrode and a negative electrode; connecting the charging device with the battery by coupling the positive electrode and the negative electrode to a positive terminal of the battery and a negative terminal of the battery respectively; performing a rejuvenating operation to the battery, the rejuvenating operation comprising: determining an initial charging state; determining a charging constant; determining a rejuvenation duration in time; and providing a rejuvenating current to the battery for the rejuvenation duration to add electric charge to the battery, the prior art of record does not disclose or teach the combination of:

 “wherein a natural logarithm of a ratio of the added electric charge to the initial charging state substantially equals to a product of the charging constant and the rejuvenation duration and negative on.”

Dependent claims 10-13 and 15-20 are allowable for the reasons set forth supra with respect to the independent claims from which they depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859